Citation Nr: 0823464	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for actinic keratosis, 
claimed as skin rashes due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver
INTRODUCTION

The veteran served on active duty from October 1963 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, that denied 
service connection for actinic keratosis (claimed as skin 
rashes). 
 
In December 2005, the veteran testified at a personal hearing 
before the RO.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and therefore exposure to Agent Orange is 
presumed.

2.  The veteran's actinic keratosis is not considered a 
presumptively service-connected disease due to herbicide 
exposure. 

3.  There is no medical evidence of a nexus between the 
veteran's actinic keratosis and any incident of his active 
military service, to include Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for actinic keratosis, 
claimed as skin rashes due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005; a rating 
decision in April 2005; and a statement of the case in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2006 
supplemental statement of the case.  The RO sent additional 
notice in January 2007, however the issuance of a 
supplemental statement of the case is not required because no 
evidence was submitted following that notice.  38 C.F.R. 
§ 19.31 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

The veteran contends that he has recurrent skin rashes that 
were caused by Agent Orange exposure in service and that 
service connection is warranted.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Some diseases shall be presumptively service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  Service connection for a 
disability claimed as due to exposure to Agent Orange may 
also be established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  38 C.F.R. §§ 3.307, 3.309 (2007); Brock v. Brown, 
10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran's service records reflect that he served in the 
Republic of Vietnam during the Vietnam Era.  Thus, he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  However, the presumption of service 
connection based on exposure to herbicides is not warranted 
for any condition not specifically determined by the 
Secretary of VA and actinic keratosis is not among the 
diseases listed under 38 C.F.R. § 3.309(e) for presumptive 
service connection.  Notice, 61 Fed. Reg. 414421 (1996).  
Therefore, the Board finds that presumptive service 
connection is not warranted because the veteran has not been 
diagnosed with chloracne or an acneform disorder.

The Board will therefore determine whether the competent 
medical evidence shows the veteran's skin condition was 
caused by Agent Orange or any other injury or disease 
incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The veteran's service medical records are devoid of 
complaints of or treatment for actinic keratosis or any other 
skin condition.  His enlistment and separation examinations 
note that his skin was normal, with the exception of a "USMC 
Bulldog" tattoo on his right arm, several scars on his 
fingers, and a scar on his left knee.  

The first treatment of record for a skin condition was in 
March 2005, when the veteran underwent a VA examination.  He 
reported that he first experienced recurrent sores on his 
arms and chest in 1971.  He stated that his family physician 
treated the condition with penicillin and it went away for 
approximately five or six years.  He claimed that he began 
having recurrent outbreaks of itchy, erythematous 
papulopustules and vesicles on his chest, back, and arms in 
the 1980s.  On examination, the veteran had "pinkish sl. 
Keratotic plaques with minimal scaling" and a few excoriated 
papules that affected approximately 20 percent of his back, 
chest, and forearms.  Hypopigmented macules were also found 
on his arms.  He was diagnosed with actinic keratosis and 
post-inflammatory hypopigmentations.

During a personal hearing before the RO in December 2005, the 
veteran explained that he first began having skin problems 
during service.  However, he stated that he did not seek 
treatment then because it was "not that serious."  He 
reported that he first sought treatment for sores and scabies 
on the left side of him body in May 1971.  Yet, he was never 
given an official diagnosis.  He claimed that he tried to 
obtain treatment records from his family physician but they 
were no longer available.

After a thorough review of the record, the Board finds that 
the evidence does not establish a medical nexus between the 
veteran's actinic keratosis and his military service.  The 
first objective medical evidence that the veteran suffered 
from any skin condition is dated in 2005, approximately 34 
years after any exposure to herbicide agents.  Such a long 
lapse of time between service and the diagnosis of a 
disability is a factor that weighs against a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330 (Fed. Cir. 
2000).  Moreover, no medical professional has provided 
evidence linking any skin condition to any aspect of the 
veteran's active service, to include his presumed exposure to 
herbicides in service, and the veteran has not alluded to the 
existence of any such competent medical opinion.

The Board acknowledges the veteran's assertions regarding the 
cause of his skin condition.  However, as a layperson without 
the appropriate medical training and expertise, he is simply 
not competent to render a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about current symptoms 
and what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994). Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, the proper 
diagnosis of the veteran's skin disability and providing a 
relationship to service, herbicide exposure, or any disease 
or injury incurred in or aggravated by service, are medical 
issues beyond the expertise of a layperson.  Thus, the Board 
finds that the veteran's lay assertions relating his skin 
disorder to service are not competent or sufficient to 
support the claim for service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the Board concludes that the claim for service 
connection for actinic keratosis, to include as due to Agent 
Orange exposure, must be denied.  The Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for actinic keratosis, claimed as skin 
rashes due to Agent Orange exposure, is denied.   



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


